*679SUMMARY OPINION
PARKER, Judge.
Following a jury trial on August 2, 1983, appellant was convicted of D.W.I. under Minn.Stat. § 169.121, subd. 1(d) (1982). On appeal he claims that the Commissioner of Public Safety failed to promulgate standards for the nurse who drew a blood sample from him. We affirm.
DECISION
Appellant’s contention was specifically addressed in Ouimby v. State, Department of Public Safety, 351 N.W.2d 629, 633 (Minn.1984), where the court held that “the training standards for those authorized to draw blood samples for later analysis for alcohol concentration promulgated by the Commissioner of Public Safety are sufficient to meet the statutory requirement.” His conviction, therefore, is affirmed.
Affirmed.